NO. 07-07-0394-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 19, 2007
                         ______________________________

                           BRANDON ZAVALA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. A 13799-0008; HONORABLE ED SELF, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       On August 27, 2007, the trial court convicted appellant Brandon Zavala of

possession of marijuana, more than four ounces but less than one pound, and sentenced

him to two years confinement in a state jail. See Tex. Health & Safety Code Ann. §

481.121 (a),(b)(3) (Vernon 2003). On September 20, 2007, appellant filed a motion for

new trial and notice of appeal. See Tex. R. App. P. 21.4(a), 26.2(a)(2). The clerk of the

trial court has provided us with documentation that on October 11, 2007, the trial court

granted appellant’s motion for new trial.
      If the trial court grants a new trial, it restores the case to its position before the

former trial. See Tex. R. App. P. 21.9. Because there is no longer an adjudicated issue

for appellate review, we have no jurisdiction over the case except to dismiss the appeal.

See Waller v. State, 931 S.W.2d 640, 643-44 (Tex.App.–Dallas 1996, no pet.).


      Consequently, the appeal is dismissed for want of jurisdiction.




                                         James T. Campbell
                                             Justice




Do not publish.




                                            2